Citation Nr: 0613441	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of compression fracture of L3 vertebrae.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted a 
compensable evaluation of 10 percent.

The veteran testified at a video teleconference hearing in 
January 2006 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's residuals of compression fracture of L3 
manifests with pain, moderate limitation of motion, spasm, 
and degenerative disease of the lumbar spine.

3.  There is no evidence of spinal cord involvement or 
demonstrable deformity of a vertebral body.




CONCLUSION OF LAW

The requirements for a rating of 20 percent, but no more, for 
residuals of compression fracture of L3 vertebra have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5285, 5292, 5295 (2002), 5235 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that is relevant to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the March 2004 Statement of the 
Case (SOC), and the September 2005 Supplemental Statement of 
the Case (SSOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and a transcript of the 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Factual background

Historically, the veteran sustained a compression fracture of 
the third lumbar vertebra in a motorcycle accident during his 
active service.  There was no neurological involvement.  A 
July 1971 rating decision granted service connection with a 
noncompensable evaluation.  The veteran's application for a 
compensable rating was received in June 2003.

The July 2003 VA examination report reflects that the veteran 
complained of chronic, dull, and achy pain in his low middle 
back that worked its way up to his middle back and neck.  On 
a scale of 1 to 10, he assessed his pain as 8/10, and that it 
was worse near the end of the day.  Specific complaints 
related to the low back were not indicated.  He denied any 
bowel or bladder problems or falls.  Prolonged standing 
aggravated his condition.  He took Bextra and Ultram and used 
Ben Gay for relief.  Rest also provided relief.

The examiner observed the veteran to walk slightly hunched 
over, with a slow, very purposeful, steady gait.  Physical 
examination revealed the veteran's spine and hips to be in 
alignment and without swelling.  There was spasm in his low 
back.  The musculature appeared within normal limits, and 
there was no tenderness.  Range of motion on forward flexion 
was to 90 degrees and extension to 30 degrees.  Lateral 
extension and rotation were to 30 degrees each bilaterally.  
He was able to heel, tandem, and toe walk with a small amount 
of effort.  He was also able to squat and duck walk with some 
effort.

The veteran had a negative Romberg, and straight leg raises 
was to 90 degrees.  His musculoskeletal strength was 
decreased significantly bilaterally.  Deep tendon reflexes 
were 2+ and equal, and he had full sensation in his lower 
extremities, as well as brisk capillary refill and full 
proprioception.  X-rays showed an old compression fracture at 
L3-4, which subsequently fused.  The X-rays also showed a 
slippage of L-4 and severe degenerative joint disease 
throughout the spine.  The examiner rendered a diagnosis of 
severe degenerative joint disease.

The September 2003 rating decision granted a compensable 
evaluation of 10 percent.

Private treatment records received in November 2003 reflect 
that, in April to June 2003, the veteran reported pain in 
multiple joints, with complaints in the lumbar spine region 
in May and June.  Cervical pain radiating into trapezoid 
region was also noted.  He also reported numbness/tingling of 
the feet and associated burning pain.  He described his pain 
as sharp without radiation.  Assessment was undifferentiated 
seronegative polyarthritis, undifferentiated crystal deposit 
arthropathy, and viral arthropathy.  

The May 2005 VA examination report reflects that the veteran 
was diagnosed with Parkinson's disease five month's earlier, 
and that several of his medical complaints were related to 
that disease.  He related that he took aspirin as needed for 
his chronic pain, and that he was worked as painter in 
construction.  The veteran related that his lower back pain 
bothered him every day, but he went to work and forgot about 
it.  He denied any change in bowel or bladder habits.  His 
pain started if he sat or stood in the same position for more 
than 15 to 20 minutes, and he had to change sitting positions 
due to stiffness in his back.  On a scale of 1 to 10, he 
assessed his pain as 4-5 while sitting and 6-7/10 while 
standing.  He denied numbness, weakness, weight loss, fever 
malaise, or dizziness due to his low back pain.

The veteran did not use a cane, crutch, or walker.  He was 
able to walk unaided and he related that he could walk 
several blocks, though he had pain with minimal ambulation.  
He denied any falls or unsteadiness.  He still drove a motor 
vehicle.

The examiner observed the veteran to have normal curvature, 
with no evidence of kyphosis.  No spasms were noted.  There 
was mild tenderness to palpation at L2-S1.  Straight leg 
raising was normal to 45 degrees bilaterally.  Range of 
motion on forward flexion was to 90 degrees, with discomfort 
starting at 70 degrees.  He refused to extend due to a fear 
of falling backwards.  Lateral flexion was to 20 degrees 
bilaterally, and lateral rotation was to 25 degrees 
bilaterally and very slow and deliberate with discomfort at 
end point.  After three repetitions, forward flexion remained 
to 90 degrees, and the other range of motions also remained 
the same.  He denied fatigue but complained of weakness, 
stiffness, and discomfort.  He also denied any lack of 
endurance following repetitive use.

X-rays revealed extensive degenerative disease in the lumbar 
vertebral bodies the disc spaces.  The impression was diffuse 
degenerative disease in the lower lumbar spine with spinal 
canal narrowing.

The examiner rendered a diagnosis of chronic lower back pain, 
with grade II anterolisthesis and diffuse degenerative joint 
disease.  The examiner also opined that the veteran's 
symptoms were secondary to his initial injury, and he 
assessed the veteran's functional limitations as mild to 
moderate.

At the hearing, the veteran described his pain as related at 
the examinations.  He also took issue with the thoroughness 
of the examinations.  He related that forward bending was not 
an accurate indicia of the extent of his disability, as 
bending forward actually afforded him relief from his 
discomfort.  The veteran also disputed the examiner's 
description of his gait as normal.  He related that, when his 
friends see him walking, they immediately asked him if he had 
a back problem.

He related that he could no longer stand or sit long enough 
to do anything of substance.  He agreed that he could lift a 
five-pound bag of sugar but that he would not be able to 
carry it very far and not without pain.  The veteran assessed 
his pain as 8/10, and denied any radiation into his lower 
extremities.  The pain primarily stayed at the end of his 
spine, on top of his buttocks, from left to right.  When he 
attended church, he sat in the back so he could move around.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2005); see also 38 C.F.R. § 4.45 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).

The general rating criteria for rating spine disorders were 
changed, effective September 26, 2003, approximately three 
months after the veteran's claim was received.  The veteran 
was informed of the current criteria in the SSOC, and the RO 
considered his claim under both the prior and current 
criteria.  Thus, the Board may also consider his appeal under 
both criteria.  See Bernard v. Brown, 4 Vet. App. 384.

In light of the veteran's history of a vertebra fracture, the 
RO evaluated his low back disorder under hyphenated 
Diagnostic Code 5285-5292 for the vertebra fracture with 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.20; see also 38 C.F.R. § 4.27 (A hyphenated code is used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation).

Under Diagnostic Code 5285 of the prior criteria, residuals 
of a fracture of a vertebral body with cord involvement, 
bedridden, or requiring long leg braces warranted a 100 
percent evaluation.  A 60 percent rating was warranted for 
residuals of a fracture of a vertebral body without cord 
involvement with abnormal mobility requiring neck brace (jury 
mast).  In other cases, the residuals should be rated on the 
basis of resulting definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Code 5285.

Diagnostic Code 5292, also under the prior criteria, provided 
for the evaluation of limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine 
warranted a 10 percent rating; moderate limitation of motion 
a 20 percent rating, and severe limitation of motion 
warranted a rating of 40 percent.  38 C.F.R. § 4.71a (in 
effect prior to September 23, 2003).

Under the revise criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
vertebral fractures and limitation of motion under Diagnostic 
Code 5235.  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, limitation 
in forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine is rated at a maximum of 40 percent.  Forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.

Any associated objective neurologic abnormalities including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a (2005).

In this case, the Board notes that the old rating criteria 
are more favorable than the current version.  Under the old 
version, the veteran's residuals of compression fracture of 
L3 warrant a 20 percent evaluation.  Specifically, the 
veteran's motion is moderately limited, with pain at 70 
degrees forward flexion, and limitation of lateral flexion 
and rotation to 20 degrees.  While the veteran manifested 
spasm of the low back at the July 2003 examination, such was 
not shown during the 2005 VA examination.  In light of the 
complaints of pain and findings of limitation of motion, the 
Board finds that an increased rating of 20 percent is 
warranted.

The Board further finds, however, that a rating in excess of 
20 percent is not warranted.  As an initial matter the Board 
notes that the veteran does not have severe limitation of 
motion, nor is forward flexion limited to 30 degrees or less 
to warrant an evaluation of 40 percent under the old or 
revised rating criteria.  See 4.71a, Diagnostic Code 5292 
(2002) and 5235 (2005).  In this regard, the examiner 
assessed the veteran's functional limitations as mild to 
moderate. Moreover, while the old compression fracture of L3 
was noted, demonstrable deformity of the vertebrae was not 
identified on X-ray.  Thus, an additional 10 percent under 
Diagnostic Code 5285 (2002) is not warranted. 

The Board has also considered whether an increased rating is 
warranted under Diagnostic Code 5295 (2002).  Severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted an evaluation 
of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (in 
effect prior to September 26, 2003).  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, warranted an 
evaluation of 20 percent.  Id.

While the medical evidence does establish severe degenerative 
disease of the lumbar spine, the evidence does not establish 
listing of the spine, marked limitation of forward bending, 
or loss of lateral spine motion.  The veteran, at most, has 
mild to moderate limitation of lateral motion, and the other 
criteria are not shown.

The Board acknowledges the veteran's complaints of pain, but 
finds that the objective findings on examination do not more 
nearly approximate the criteria for a 40 percent evaluation.  
See 38 C.F.R. § 4.7.  The veteran's subjective complaints are 
contemplated by the 20 percent evaluation being assigned in 
this decision, and such an evaluation is consistent with the 
examiner's conclusion that his low back disability results in 
mild to moderate limitation of function.  As such, the 20 
percent rating adequately addresses the veteran's complaints 
of pain and functional loss due to his disability, and a 
higher rating is not warranted.

The Board also notes that the evidence does not reveal a 
diagnosis of intervertebral disc disease, nor were 
neurological findings related to the lumbosacral spine found 
on VA examinations.  While burning and numbness were noted in 
private records, such complaints were not attributed to his 
lumbosacral spine condition, nor were objective findings 
noted.  Moreover, the veteran denied radiation of pain from 
his low back during his January 2006 hearing.  Thus, 
evaluation under Diagnostic Code 5293 (2002) or 5243 (2005) 
for intervertebral disc syndrome is not warranted.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residuals of 
compression fracture of L3 presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected compression fracture, in and 
of itself, interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  Although 
the veteran contends this disorder interferes with 
employment, the VA examiner found only mild to moderate 
functional impairment due to his back.  In addition, the 
evidence shows the veteran suffers from debilitating fatigue, 
crystal deposition arthropathy and/or Parkinson's disease 
which result in significant impairment.  Therefore, in the 
absence of such exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Entitlement to an evaluation not to exceed 20 percent for 
residuals of compression fracture of L3 is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


